DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 31 March 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because of the following:
   Figures 1-25:  Lines, numbers and letters not uniformly thick and well defined, clean, durable, and black (poor line quality).  See 37 C.F.R. 1.84 (l).
   The reference numerals, lines and structural lines are blurry as they have a dot matrix background, which distorts the view.
	

   Figures 3, 17-20, and 22-23:  The line representing reference numeral "5" does not appear to be pointing to the sampling chamber, but rather the refractory material.


Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).
   The specification, paragraph [0010], discloses that Figure 1 represents a state of the art sensor, versus the description relating to Figure 2 that recites according to the present invention


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
   Reference designation -- A -- does not appear within Figures 3, 5, 6, and 17-23, as suggested by the disclosure in paragraphs [0051], [0053], [0055], and [0064-0070].
   Reference numeral -- 5 -- does not appear with Figures 5-16, as suggested by the disclosure in paragraphs [0053], [0055-0059], [0057], [0058], and [0061-0063].
   Reference numeral -- 6 -- does not appear with Figures 7-8, 11, and 17-23, as suggested by the disclosure in paragraphs [0056-0058], [0060], [0064-0070].  
   Reference numeral -- 10 -- does not appear with Figure , as suggested by the disclosure in paragraph [00], line .

NOTE:  Applicant should not provide/describe structure with reference numerals,   even if they have been provided previously, if they are not intended to be shown in the described figures.  With respect to the descriptions regarding Figures 17-23, the Applicant describes structures, such as distal end caps and the metallic mold, without providing reference numerals.  


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The disclosure is objected to because of the following informalities:
   Paragraph [0043], line 9:  The article "a" should be deleted as chemical elements are being recited.
   Paragraph [00], line 5:  The reference numeral "102" should be in bold to maintain consistence with the presentation of reference numerals throughout the specification.
   Paragraph [0046], line  7:  The term "constructions" should be corrected to read -- construction --.
   Paragraph [0046], line 13:  Reference numeral "157" should be corrected to read -- 159 --.
  Paragraph [0047], line 5:  The article "the" should be corrected to read -- one -- as the inlet channel extends from only one lateral interior surface.
   Paragraph [0051], lines 2-8:  The reference numerals should be in bold to maintain consistence with the presentation of reference numerals throughout the specification.
   Paragraph [0057], line 6:  The reference numeral "14" should be in bold to maintain consistence with the presentation of reference numerals throughout the specification.
   Paragraph [0057], line 6:  The term "contact" should be corrected to read
-- contacts --.  
   Paragraph [0065], line 8:  The reference numeral "7" should be in bold to maintain consistence with the presentation of reference numerals throughout the specification.
   Paragraph [0068], lines 2, 3, 5, and 6:  Reference numeral -- 2 -- should be inserted after the term "head".  
   Paragraph [0068], line 5:  The reference numeral "10" should be in bold to maintain consistence with the presentation of reference numerals throughout the specification.
   Paragraph [0069], lines 1, 2, 3, 5, 7, and 8:  Reference numeral -- 2 -- should be inserted after the term "head".  
   Paragraph [0069], line 5:  The reference numeral "10" should be in bold to maintain consistence with the presentation of reference numerals throughout the specification.

Appropriate correction is required.







Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
   Re claim 1, claim line 7:  It is not clear from which internal surface the auxiliary electrochemical sensor extends.  The location of the internal surface has not been recited, which makes it is unclear to determine from where the auxiliary electrochemical cell originates.
   NOTE:  The Examiner is interpreting interior surface to be an interior surface of the immersion sensor.
   Re claim 5, claim line 2:  Is this "a chemical element" the same chemical element previously recited in claim 1, claim lines 1-2? 
   NOTE:  The Examiner is treating the two instances of "a chemical element" to be the same chemical element.
	   Re claim 18, claim line 2:  Is this "an interior surface" the same interior surface previously recited in claim 1, claim line 7? 
   NOTE:  The Examiner is treating the two instances of "an interior surface" to be the same interior surface.
 	   Re claim 19:  The claim recites a thermal analysis chamber, but fails to provide any connectivity between the thermal analysis chamber and the sensor head, the sampling chamber, the inlet channel, and/or the auxiliary electrochemical cell recited in claim 1.  One does not know how the thermal analysis chamber interacts with the other structure of claim 1.
   Re claim 22, claim line 2:  It is not clear from which internal distal surface the auxiliary electrochemical sensor extends.  The location of the internal distal surface has not been recited, which makes it is unclear to determine from where the auxiliary electrochemical cell originates.
   NOTE:  The Examiner is interpreting interior distal surface to be an interior distal surface of the immersion sensor.
   Re claim 23, claim line 2:  It is not clear from which internal proximal surface the auxiliary electrochemical sensor extends.  The location of the internal proximal surface has not been recited, which makes it is unclear to determine from where the auxiliary electrochemical cell originates.
   NOTE:  The Examiner is interpreting interior proximal surface to be an interior proximal surface of the immersion sensor.
   Re claim 24, claim line 2:  It is not clear from which internal lateral surface the auxiliary electrochemical sensor extends.  The location of a generic internal lateral surface has not been recited, which makes it is unclear to determine from where the auxiliary electrochemical cell originates.
   NOTE:  The Examiner is interpreting interior lateral surface to be an interior lateral surface of the immersion sensor.
   Re claim 24, claim line 2:  Is this "an interior lateral surface" the same a lateral interior surface of the sampling chamber previously recited in claim 1, claim line 12? 
   NOTE:  The Examiner is treating the two instances of "an interior lateral surface" to be the same interior surface.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-13, 15, 19, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over FR 2473277 (Kawamoto et al.) in view of US 5,033,320 (Baerts) and DE 3541806 (Kolb).
   With respect to the limitations of claim 1, Kawamoto et al. disclose an immersion sensor for determining the content of a chemical element in molten metal, the immersion sensor comprising:
      a sensor head (51) located on the distal end of a carrier tube (44,45) (Figure 1);
      a sampling chamber (31) having an internal volume formed in a structure (33a,34a,35) (chamber/container (31) is formed from chambers (33a/34a) collect a sample of molten metal - page 4, lines 123-124 and Figures 1-2a); 
      an inlet channel (32, 49) extending between the internal volume of the sampling chamber (33a) and a volume external to the immersion sensor (41) (Figure 1); and
       a sensor (25) extending from an interior surface into the internal volume (31) of the sampling chamber (34a);
      wherein the immersion sensor is configured for the flow of molten metal from the external volume, through the inlet channel (49), into the internal volume of the sampling chamber (33a/34a), and into contact with the sensor (25) (page 4, line 155 through page 5, line 165 and Figures 1 and 2a/b),
      wherein the inlet channel (49) extends from a lateral interior surface of the sampling chamber (33a) to a lateral exterior surface of the structure (33) (Figures 1 and 2a/b), and
      wherein the sampling chamber (31) is disposed in an interior lumen of the carrier tube (44/45) (Figure 1).
Kawamoto et al. disclose a sample chamber capable of holding a cooling molten sample, but fail to disclose that the sample chamber is formed in a refractory structure; and an auxiliary electrochemical cell extending into the sampling chamber.
   Baerts disclose a device for determining phase transitions using a sample of molten metal comprising a solidification chamber (3) for collecting a sample of molten metal using an inlet (9/10) (Figure 2a).  Baerts further discloses that the solidification chamber (3) is comprised of upper and lower plugs (5,6), the upper plug (5) being porous and made from a fire-proof material (col. 4, lines 54-58).  The lower plug (6) is made of ceramic material (col. 4, lines 59-60).  The lateral surfaces comprising a casing (4) made from metal with a high heat-conductivity (col. 4, lines 44-50).  Baerts further discloses that the immersion end (lower portion of drawing) can have devices that can be attached for measuring temperature and to determine oxygen content (col. 4, lines 35-40 - Figures 2a/b).  Modifying Kawamoto et al. with a refractory material would have been obvious to one of ordinary skill in the art at the time of filing as means of providing a material strong and durable enough to withstand the heat of molten metal while the metal cools for purposes of collecting a sample for later analysis.  The combination of Kawamoto and Baerts fails to disclose an electrochemical sensor within the sample chamber.
   Kolb discloses a device for determining physical-chemical parameters of molten metal utilizing an electrochemical cell (11) that is inserted into a sampling area (K) in contact with the molten metal (Figure 4).  Modifying the combination to utilize an electrochemical cell within a sampling chamber would have been obvious to one of ordinary skill in the art at the time of filing in order to determine the oxygen content of the melt, which provides more information to the operator of the melt.
 
   With respect to the limitation of claim 2, the combination (Kolb) further disclose that the sensor head (3) comprises a refractory material of construction and the sampling chamber (K) is integrally-formed in the sensor head and located proximal to a distal end of the sensor head (Figure 4).

   With respect to the limitation of claim 3, the combination (Kawamoto et al.) further disclose that the sampling chamber (33a/34a) is integrally-formed in a refractory structure, wherein the refractory structure is not contiguous with the sensor head (51) and wherein the refractory structure is located proximal to the sensor head (Figure 1).

   With respect to the limitation of claim 9, the combination (Baerts and Kolb) both further disclose wherein the sampling chamber comprises a material of construction selected from the group consisting of metallic materials, ceramic materials, and cermet materials, and combinations of any thereof (Baerts (chamber (4/5/6) - col.4, lines 44-60 - Figure 2a) and Kolb (chamber (3/3') - paragraph [0027], lines 263-264 - Figure 4)).

   With respect to the limitation of claim 10, the combination (Baerts and Kolb) both disclose that the sampling chamber comprises an internal ceramic coating on at least a portion of an interior surface of the sampling chamber (Baerts discloses that the lower plug (6) used to form a portion of the sampling chamber is ceramic; thus, at least a portion of chamber has a ceramic coating - col.4, lines 54-60 - Figure 2a).  Kolb disclose that the sampling chamber is made from a refractory ceramic paragraph [0027], lines 263-264 - Figure 4) again having a ceramic coating on at least a portion of the sampling chamber).

   With respect to the limitation of claim 11, the combination (Baerts) discloses that the sampling chamber comprises an internal metallic coating on at least a portion of an interior surface of the sampling chamber (Baerts discloses that the lateral surfaces of the solidification chamber formed by a metal casing (4); thus, at least a portion of chamber has a metallic coating - col.4, lines 44-50 - Figure 2a).
   With respect to the limitation of claim 12, the combination discloses all of the limitations of the base claim, but fail to expressly disclose that the internal volume of the sampling chamber ranges from 5 cm3 to 50 cm3.   The Examiner argues that one of ordinary skill in the art has the requisite skill in the art to manufacture the sampling chamber any size necessary to obtain a suitable sample.  One of ordinary skill in the art would be motivated to create a sample chamber whose internal volume ranges from 5 cm3 to 50 cm3 because this amount is suitable for allowing proper analysis of the sample melt without wasting too much sample by taking too large a sample.  Furthermore, the specification does not appear to place any criticality to the inner volume of the sample chamber such that the Examiner deems this volume to be a choice of design that would be obvious to one of ordinary skill in the art at the time of filing for the reason set forth above.

   With respect to the limitation of claim 13, the combination (Kawamoto et al.) further disclose that the sampling chamber comprises a deoxidizing material (page 5, line 166).  

  With respect to the limitation of claim 15, the combination (Baerts) further disclose a temporary barrier structure (12) located in the inlet channel (10) (col. 5, lines 16-18 - Figure 2a).  

  With respect to the limitation of claim 16, the combination (Baerts) disclose a temporary barrier structure (12) located in the inlet channel.  Baerts disclose this structure as an expendable slag cap, but fails to provide the material used to form the cap.  Kawamoto et al. disclose a cardboard covering (50) used to cover the sample inlet (32) (page 3, lines 109-113).  

   With respect to the limitation of claim 19, the combination (Kawamoto et al. and Baerts) both disclose a thermal analysis chamber (both teach a thermocouple (25 or 7) being inserted into the sampling chamber for measuring temperature).  

   With respect to the limitation of claims 22 and 23, the combination (Baerts) disclose that the thermocouple (7) extends from either an interior distal surface or interior proximal surface into the internal volume of the sampling chamber (Figures 2a and 5a-f).  

   With respect to the limitation of claim 24, the combination discloses all of the limitations of the base claim, but fails to disclose that electrical chemical cell extends from an interior lateral surface.  Baerts discloses various embodiments where the thermocouple extends from an interior distal or proximal surface into the internal volume of the sampling chamber (Figures 2a and 5a-f).  The Examiner argues that positioning the electrochemical cell from an interior lateral surface would simply be a change of location that would be obvious to one of ordinary skill in the art at the time of filing.  Moreover, Applicant takes no position that the supporting location of the electrochemical cell is critical to the operability of the immersion sensor, such that the Examiner deems this location to be a choice of design that would be obvious to one of ordinary skill in the art as a means of providing flexibility to the location of the electrochemical cell.    


Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over FR 2473277 (Kawamoto et al.) in view of US 5,033,320 (Baerts) and DE 3541806 (Kolb) 
as applied to claim 1 above, and further in view of WO 2004/048961 (Merkens et al).
 	   With respect to the limitations of claims 4-6, the combination discloses all of the limitations of the base claim, but fails to disclose that the auxiliary electrochemical cell comprises an auxiliary electrode coating comprising a metal, metal oxide, and/or metallic coating on at least a portion of an exterior surface of the auxiliary electrochemical cell.  
    Merkens et al. discloses a probe for determination of oxygen activity in metal melts by utilizing an electrochemical measurement cell to make measurements (abstract).  Merkens et al. further discloses that the electrochemical measurement cell (200) has a solid electrolyte tube (11) with an electrode coating (20) comprising a metal/metallic coating (aluminum (6) and/or copper (9)) or metal oxide compound on at least a portion of an exterior surface of the electrochemical cell (a foil arrangement (20) comprising two layers (6 and 9) is wrapped around a small tubelet (1) of the probe (200) - page 14, lines 1-7 and Figure 3).  Modifying the combination by providing a metal or metallic coating on the electrochemical cell would have been obvious to one of ordinary skill in the art as a means of determining various chemical elements in the melt, providing means to react with elements that can falsify measurements (page 8, lines 11-13).
   
   With respect to the limitation of claim 7, the combination discloses all of the limitations of the base claim, but fails to disclose that the metallic coating covers at least a portion of an underlying auxiliary electrode coating on at least a portion of an exterior surface of the auxiliary electrochemical cell.  
   Merkens et al. discloses a probe for determination of oxygen activity in metal melts by utilizing an electrochemical measurement cell to make measurements (abstract).  Merkens et al. further discloses that the electrochemical measurement cell (200) has a solid electrolyte tube (11) with an electrode coating (20) comprising a two-layer metallic coating.  The outer foil (6) is comprises aluminum and the underlying/inner foil (9) comprises copper (page 14, lines 1-7 and Figure 3).  Modifying the combination by providing a metal or metallic coating on the electrochemical cell would have been obvious to one of ordinary skill in the art as a means of determining various chemical elements in the melt, providing means to react with elements that can falsify measurements (page 8, lines 11-13).





Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over FR 2473277 (Kawamoto et al.) in view of US 5,033,320 (Baerts) and DE 3541806 (Kolb) 
as applied to claim 1 above, and further in view of US 8,689,650 (Villarreal V et al).
    With respect to the limitation of claim 8, the combination discloses all of the limitations of the base claim, but fail to expressly disclose that the sampling chamber is formed in a refractory material comprising molded foundry/casting sand.  
   Villarreal V et al. disclose an immersible oxygen sensor for molten metal comprising chamber (28) formed in a refractory material comprising molded foundry/casting sand (sampling mold (28) is formed within sand resin bodies (130, 141) - col. 7, lines 17-20 and col. 8, lines 48-63 and Figure 8).  Modifying the combination to utilize a molded foundry/casting sand to hold the sampling chamber would have been obvious to one of ordinary skill in the art as a means providing a readily available material suitable for containing a molten metal.


Claim 14 is are rejected under 35 U.S.C. 103 as being unpatentable over FR 2473277 (Kawamoto et al.) in view of US 5,033,320 (Baerts) and DE 3541806 (Kolb) 
as applied to claims 1 and 13 above, and further in view of US 3,288,589 (Perry et al).
   With respect to the limitation of claim 14, the combination (Kawamoto et al.) further disclose that the sampling chamber comprises a deoxidizing material (page 5, line 166), but fails to disclose the materials that form the deoxidizing material.
   Perry et al. disclose a process for the production of exceptionally clean steel, whereby Perry et al. disclose that aluminum and titanium are strong deoxidizers (claim 1).  Modifying the combination to utilize aluminum or titanium as deoxidizing material would have been obvious to one of ordinary skill in the art as a means of removing oxygen from the sample melt.  

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
   Prior art was not relied upon to reject claims 17-18 and 20-21 because the prior art of record fails to teach and/or make obvious the limitations of the above cited claim in combination with all of the limitations of the base claim.


Claims 17-18 and 20-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is 571-272-2198. The examiner can normally be reached M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL S LARKIN/Primary Examiner, Art Unit 2856